Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Hi-Tech Pharmacal Co., Inc. We have audited the accompanying consolidated balance sheets of Hi-Tech Pharmacal Co., Inc. and subsidiary (the “Company”) as of April30, 2013 and 2012, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows for each of the years in the three-year period ended April30, 2013. The financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Hi-Tech Pharmacal Co., Inc. and subsidiary as of April30, 2013 and 2012, and the consolidated results of their operations and their cash flows for each of the years in the three-year period ended April30, 2013 in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Hi-Tech Pharmacal Co., Inc. and subsidiary’s internal control over financial reporting as of April30, 2013, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”), and our report dated July10, 2013 expressed an unqualified opinion thereon. In connection with our audit of the consolidated financial statements referred to above, we also audited Schedule II — Valuation and Qualifying Accounts for each of the years in the three-year period ended April30, 2013. In our opinion, this financial schedule, when considered in relation to the consolidated financial statements taken as a whole, presents fairly, in all material respects, the information stated therein. /s/ EisnerAmper LLP New York, New York July10, 2013 HI-TECH PHARMACAL CO., INC. CONSOLIDATED BALANCE SHEETS April30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable (less allowances for doubtful accounts of $500,000 at April30, 2013 and 2012) Inventory Deferred income taxes Prepaid income taxes — Other current assets TOTAL CURRENT ASSETS $ $ Property and equipment, net Deferred income taxes Other assets Intangible assets, net TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued legal settlements — Current portion of long-term debt Current portion of contingent payment liability Taxes payable — TOTAL CURRENT LIABILITIES $ $ Contingent payment liability, net of current portion Long-term debt, net of current portion TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES (Note [K]) STOCKHOLDERS’ EQUITY Preferred stock, par value $.01 per share; authorized 3,000,000 shares, none issued Common stock, par value $.01; authorized 50,000,000 shares, 16,067,000 and 15,502,000 shares issued at April30, 2013 and 2012, respectively Additional paid-in capital Retained earnings Treasury stock, 2,491,000 and 2,456,000 shares of common stock, at cost at April30, 2013 and 2012, respectively ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to Consolidated Financial Statements 2 HI-TECH PHARMACAL CO., INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended April30, NET SALES $ $ $ Cost of goods sold GROSS PROFIT COST AND EXPENSES: Selling, general and administrative expense Amortization expense Research and product development costs Royalty income ) ) ) Contract research (income) Settlements and loss contingencies — — Interest expense Interest (income) and other ) ) ) TOTAL $ $ $ Income from continuing operations before provision for income taxes Provision for income tax expense Income from continuing operations $ $ $ Loss from discontinued operations, net of tax — — ) NET INCOME $ $ $ BASIC EARNINGS (LOSS) PER SHARE: Continuing operations Discontinued operations — — ) BASIC EARNINGS (LOSS) PER SHARE $ $ $ DILUTED EARNINGS (LOSS) PER SHARE: Continuing operations Discontinued operations — — ) DILUTED EARNINGS (LOSS) PER SHARE $ $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, BASIC EFFECT OF POTENTIAL COMMON SHARES WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, DILUTED See notes to Consolidated Financial Statements 3 HI-TECH PHARMACAL CO., INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Year Ended April30, NET INCOME $ $ $ Other comprehensive income, net of tax — — TOTAL COMPREHENSIVE INCOME $ $ $ See notes to Consolidated Financial Statements 4 HI-TECH PHARMACAL CO., INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY CommonStock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stockat Cost Total Stockholders’ Equity Shares Amount BALANCE—APRIL30, 2010 $ ) $ ) $ Net income Exercise of options Stock-based compensation expense Tax benefit from exercise of options Other comprehensive income (loss), net of tax BALANCE—APRIL30, 2011 $ $ $ $
